DETAILED ACTION
The present Office Action is responsive to the Amendment received on May 6, 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Preliminary Remark
Claims 1-51, 53-55, 67, 68, and 78 are canceled.
Claim 84-87 are new.
Rejection – New Grounds, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63 and 85-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the non-complementary and non-self-complementary variable and constant regions consist of” because the claim lacks a proper antecedent basis for the following reasons.
	Claim 63 depends from claim 52.
	Claim 52, while reciting that the primers comprise a variable region and a constant region, the requirement of the 70% or more being comprised of two-non-complementary and non-self-complementary nucleotides is independently recited and is not required to be comprised in the variable region and the constant region.
	Therefore, the subject-phrase of claim 63 lacks a proper antecedent basis.
	Claims 85-87 are indefinite because the claims recite an intended usage of the primers but fails to recite any structure distinctions.  Claims 85-87 depend from claim 52.  Claim 52 recites that the primers which are “configured to generate from a whole genome or whole transcriptome”, a library.	
	Claims 85-87 further define that the primers are configure to generate from the whole transcriptome of an animal, plant, fungus, bacteria, virus, human, or a cell.  However, the claims are drawn to a collection of primers and they simply generate library representative of the sample from which they are used to amplify.  Therefore, the Office posits that the primers of claim 52 is no different than the primers of claims 85-87 in their structure.  While their (i.e., primers) use may result in a different library based on the sample which the primers were applied, the claims are not drawn to a resultant product, but the primers themselves.

 
Claim Rejections - 35 USC § 101
Maintained & Necessitated by Amendment
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The rejection of claims 52, 56-66, 69-77, 79-81, and 83 under 35 U.S.C. 101 for being directed to the judicial exception of fragments of nucleic acids which exist in nature without significantly more, made in the Office Action mailed on February 9, 2021 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on May 6, 2021 have been carefully considered but they are not deemed persuasive for the reasons set forth in the, “Response to Arguments” section.
In addition, claims 84-87 are rejected herein as being necessitated by Amendment (by their addition).The Rejection:
The claims recite a kit comprising a population of primers which embrace fragments of nucleic acids which otherwise exist in nature, which is a non-patent eligible subject matter. This judicial exception is not integrated into a practical 
Claim 52 is drawn to a kit comprising a container and a population of “polynucleotide primers” present in the container, wherein the population of primers have the following physical attributes:
comprise a sequence which is non-self-complementary and non-complementary to each other;
comprise a variable region and a constant region, wherein the constant region is positioned 5’ to the variable region; and
comprise 70% or more of two non-complementary and non-self-complementary nucleotides.
For the purpose of analysis, the decision from Ambry is adopted herein, wherein the court held that a primer pair direct to an otherwise naturally existing gene:
“The primer before us are not distinguishable from the isolated DNA found patent-ineligible in Myriad and are not similar to the cDNA found to be patent-eligible” (page 7)

The court found that the primers were not patent eligible because they contained the “identical sequence of the BRCA sequence directly opposite to the strand to which they are designed to bind” and that they were structurally identical to the ends of DNA strands found in nature” (page 7).
Myriad, the court stated, “neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible” (Id. At 2117)
Based on these precedence set forth, the claimed population of polynucleotide primers embrace fragments of naturally existing DNA molecules and even though may “synthetically” be created, are nevertheless “not distinguishable” from the naturally exiting DNA molecules and therefore, are deemed patent eligible.
The fact that the claimed population of polynucleotide primers embrace naturally existing DNA fragments is evidenced by the below search results:
PREDICTED: Homo sapiens proline rich Gla (G-carboxyglutamic acid) 3 (transmembrane) (PRRG3), transcript variant X3, mRNA 
Sequence ID: ref|XM_011531198.1|Length: 1161Number of Matches: 3
Related Information
Gene-associated gene details
Range 1: 1055 to 1067GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  1055  CTCTCTCTCTCTCtttctttttat  1067


PREDICTED: Homo sapiens Rac/Cdc42 guanine nucleotide exchange factor (GEF) 6 (ARHGEF6), transcript variant X8, mRNA 
ref|XM_005262501.2|Length: 5205Number of Matches: 3
Related Information
Range 1: 2833 to 2845GenBankGraphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
Frame
26.3 bits(13)
167()
13/13(100%)
0/13(0%)
Plus/Plus


Features:
Query  1     CTCTCTCTCTCTC  13
             |||||||||||||
Sbjct  2833  CTCTCTCTCTCTCtccctct  2845

As it can clearly be seen fragments of naturally existing DNA molecules are made up of repeating units of CTs which are: a) non-self-complementary, and non-complementary to each other; b) comprise a variable region and a constant region (see the non-bold region being constant and the bolded region being variable), and have sequences that are 70% or more comprised of two non-complementary and non-self-complementary nucleotides.
The disclosed region of the naturally occurring DNAs consists of 100% C and Ts which are non-complementary nucleotides.
The naturally existing fragment regions therefore meet the physical limitations of the population of primers as claimed in claims 52-65 and therefore renders the claimed population of polynucleotide primers patent ineligible.  While the kit further recites that these population of polynucleotide primers are enclosed in a container, and further packaged therein are polymerases and agents which enhance processitive, i.e., polymerases and proteins) described above and therefore, render the claims patent ineligible.Response to Arguments:
Applicants traverse the rejection (page 6, Response).
Applicants argue that if the step 2A, prong one analysis, when considering the claim “as a whole” is determined to be a “yes” (i.e., if claim recite an abstract idea, law of nature, or a natural phenomenon (aka, judicial exception), only then should the analysis under Step 2A, prong two follow, and subsequently to Step 2B when Step 2A, prong-two inquiry is a “yes”. (page 7, bottom paragraph to page 8, 1st paragraph).
Applicants state that claim 52 has been amended to recite an addition feature of kit comprising primers which are now “configured to amplify a whole genome or whole transcriptome” and further wherein the first container now comprises, “an amount of primers of the population effective to amplify the whole genome or whole transcriptome” (page 8, bottom to page 9, 1st paragraph, Response).
Applicants argue that because of this “effective amount” of primers having the characteristics for the intended usage of whole genome or whole transcriptome is not found in nature, the claims, as a whole, are not directed to a natural phenomenon (page 9, 1st paragraph).
These statements/argument have been carefully considered but have not been found persuasive for the following reasons.

Such an issue was already settled in Ambry (citation omitted), wherein claims drawn to a primer pair was deemed patent ineligible although they are specially configured to amplify a relevant portion on BRCA gene for BRCA mutation analysis.

In Ambry, the court did not consider whether the genomic DNA of BRCA could be utilized as a primer because it contained all of the primer sequences being claimed.  Rather, the issue was in whether or not the claims were “claiming” a portion of a naturally existing gene sequence.
Expounding, in Ambry, one of the patents under suit was U.S. Patent 5,747,282, with specific claims 16 and 17:

    PNG
    media_image1.png
    507
    691
    media_image1.png
    Greyscale

Claims 16 and 17 of the ‘282 patent are drawn to a pair of primers (see reproduced claim 16):

    PNG
    media_image2.png
    245
    812
    media_image2.png
    Greyscale

And upon consideration of these pair of primers, the court stated the below:

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

i.e., configured to amplify a whole genome or whole transcriptome) does not render the claimed subject matter patent-eligible, in much the same way the functionality of the primer pairs in Ambry decision did not render them patent-eligible.
This is because the primer pairs of the '282 patent (from Ambry) had their own specific functionality.  They were single-stranded.  They were in a pair, able to amplify a specific portion of the human genome (i.e., BRCA gene or a portion thereof).  
While a pair of primers had not existed in their physically distinct forms (i.e., two separate single-stranded nucleic acids), which together performed a function of amplifying a specific portion of a human genome, the court found that the primer pairs did not satisfy the patent eligible requirement under 35 U.S.C.  
Therefore, the additional recitation of the primers as presently amended does not satisfy the eligibility requirement under 101 analysis.
Lastly, the recitation of the first container comprising an amount of primers of the population effective to amplify the whole genome or whole transcriptome continues to embrace law of nature because the amount of primers present in a kit does not functionally alter fact that the claims are drawn to pieces of nucleic acids which are found in nature.  The analysis regarding the functionality inferred by the amount of primers present in the container is no different from the analysis regarding the two separate pieces of limited oligonucleotides which are found in nature.  The Ambry having a typical primer length, failing to distinguish them from their naturally occurring counterpart (i.e., gene).
Moving on to Step 2B analysis, the additional elements in the claims (i.e., their intended usages or amounts) do not meet the significantly more threshold as kits of reagents are typically sold in the analytical art with amounts which are typically in excess so as to perform multiple assays or allow for errors.
For these reasons the claims are not deemed patent eligible under the present PEG.
Response to Arguments:
Applicants traverse the rejection (page 11).
Applicants reference the updated PEG published on October 2019 and state that if the step 2A prong-one analysis applied to claim as a whole, results in the conclusion “yes,” only then step 2A prong-two are to be considered.
Applicants then contend that because analysis of clam as a whole based on Step 2A, prong-one analysis results in the answer, “no,” the requirement under PEG is satisfied (page 13, Response).
For this contention, Applicants reference the presently amended claim 52, wherein Applicants stress that the population of primers has been amended to be configured to generate from a whole genome or whole transcriptome a library 
This argument is not found persuasive for the following reasons.
While the claims may have been amended to recite that the collection of primers are “configured” to generate a library comprising an amplifiable copy that is representative of the whole genome or whole transcriptome, the actual physical element comprised and recited by the claims only require that the primers have at least 70% of sequences which are comprised to two-non complementary and non-self complementary nucleotides.  Taken together, the Office construes that so long as a collection of primers meet this physical requirement, then the primers are capable of generating the amplicons which are representative of the whole genome or transcriptome of some generic “sample” from which they amplify from.  In addition, simply reciting that the primers are “configured” to achieve an outcome without any additional structural recitation does little to distinguish the actual physical limitations recited in the claims.
In response to Applicants’ comment regarding Step 2A, prong-1 analyis, it is submitted that the analysis of step 2A, prong-1 analysis asks whether, “Does the claim recite an abstract idea, law of nature, or natural phenomenon”.

With regard to Applicants’ contention that generating library of a human genome requires the population would require more than just two different primer sequences because the human genome contains approximately three billion base pairs and is highly complex with large amounts of non-coding sequence (page 12, bottom paragraph to page 13), this argument is another variation of the previous arguments which have not been found persuasive, that is, argument based on the function of the primers without structural recitation.
	Arguing functional aspects of the primers (i.e., able to amplify whole genome) for satisfying 101 requirement has already been decided in Ambry, where the argument of a primer pair which are configured to amplify a region of interest in BRCA was not found to be satisfactory:
“Myriad also argues that the sequences, when extracted as primers, have a fundamentally different function than when they are part of the DNA strand … We do not read the Supreme Court’s opinion in Myriad as conferring patent eligibility on composition of matter claims directed to naturally occurring DNA strands under such circumstances.  A DNA structure with a function similar to that found in nature can only be patent eligible as a composition of matter if it has a unique structure, different from anything found in nature.” (Page 9, Ambry).

Ambry had the function of amplifying a specific portion of a BRCA genome.  While the actual primers have not been found in nature, per se, in their separate, length-restricted form, the court found that the actual sequences comprised in the primers, despite being claimed as a pair based on their function (of amplifying a specific portion of BRCA gene) having a specific limited length, were found in larger nucleic acid sequences existing in nature, and therefore constituted judicial exception (see below, Ambry):

    PNG
    media_image3.png
    200
    647
    media_image3.png
    Greyscale

Therefore, a relevant question to ask in a 101 analysis is whether the claimed nucleic acids are found in naturally existing genome.  And as shown above, the Office has demonstrated a reasonable finding that such sequences of non-complementary nucleic acid sequences are found in nature and therefore, would embrace judicial exception.  In addition, if Applicants are contending that a certain number of such different primers are required for generating a representation library from human genome (which is not required in claim 52), then Applicants are requested to specifically claim such numbers of different primers as there is no way to tell just exactly how many such primers are required for providing a library which is representative of the whole genome.  As presently, it is submitted that the Office has provided a reasonable showing that the population of primers, as claimed, are found in nature and therefore, are judicial exception.

For these reasons, the arguments are not found persuasive and the rejection is maintained.
Conclusion
	No claims are allowed. 
	Claim 82 is objected to for being dependent on a rejected base claim.
	Claim 82 satisfies the requirement under 35 U.S.C. 101 because the primers comprise a labeled nucleotide. Therefore, there does not exist a judicial exception in the claim as naturally existing nucleic acids do not have the presently claimed primer structures whose nucleotide is labeled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 10, 2021
/YJK/